LETTS, Judge.
This case involves yet another bus search, the trial judge holding that the presence of officers standing over a defendant in a bus is per se coercive. We reverse.
The trial judge’s granting of the motion to suppress was entered before this court’s recent en banc decision in State v. Avery, 531 So.2d 182 (Fla. 4th DCA 1988). In his order, Judge Carlisle remarked that he did not reach the issue of consent, and that “[w]hile one may be free to ignore police officers and Hari Krishnas with equal vig- or on an airport concourse, it is considerably more difficult for a seated passenger within the narrow confines of a bus to ignore two police officers standing over and questioning him.” We have sympathy for that point of view. Clearly, however, it is not in accord with the current state of the law and we must reverse this cause and *154remand for proceedings in accordance with Avery.
REVERSED AND REMANDED.
HERSEY, C.J., concurs.
GLICKSTEIN, J., concurs specially with opinion.